IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DOROTHY BLACKMON,                           : No. 115 EAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ZACK MOORE, JR., ADMINISTRATOR OF           :
THE ESTATE OF ZACK MOORE, SR.,              :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

is DENIED.